NONPRECEDENTIAL  DISPOSITION  
                                                                             To  be  cited  only  in  accordance  with  Fed.  R.  App.  P.  32.1




                                                               United States Court of Appeals
                                                                                                      For  the  Seventh  Circuit
                                                                                                      Chicago,  Illinois  60604  
                                                                                                    Submitted  September  22,  2015*  
                                                                                                     Decided  September  25,  2015  
  
  
                                                                                                                Before  
  
                                                                                               FRANK  H.  EASTERBROOK,  Circuit  Judge  
  
                                                                                               MICHAEL  S.  KANNE,  Circuit  Judge  
  
                                                                                               DIANE  S.  SYKES,  Circuit  Judge  
  
  
No.  15-­‐‑1744                                                                                                                  Appeal   from   the   United  
                                                                                                                                 States   District   Court   for   the  
MARGARET  L.  PULERA,                                                                                                            Eastern  District  of  Wisconsin.  
    Plaintiff-­‐‑Appellant,  
                                                                                                                                   
                                               v.                                                                                No.  14-­‐‑C-­‐‑0761  
                                                                                                                                 Lynn  Adelman,  Judge.  
BENJAMIN  J.  COOPMAN,  
     Defendant-­‐‑Appellee.  
  
                                                  Order  
                                                       
    Margaret  Pulera  sued  Benjamin  Coopman,  Rock  County’s  Director  of  Public  Works.  
She  contends  that  Coopman’s  support  of  a  highway  reconfiguration  near  her  home  vio-­‐‑
lates  the  Equal  Protection  Clause  of  the  Fourteenth  Amendment.  The  district  court  con-­‐‑
cluded  that  the  contention  is  so  weak  that  the  suit  does  not  come  within  federal  subject-­‐‑
matter  jurisdiction.  As  the  district  court  understood  Pulera’s  contentions,  “equal  protec-­‐‑

                                                                                                 
           *   After   examining   the   briefs   and   the   record,   we   have   concluded   that   oral   argument   is   unnecessary.  

See  Fed.  R.  App.  P.  34(a);  Cir.  R.  34(f).  

                                                                                                                                                                             
No.  15-­‐‑1744                                                                                      Page  2  

tion”  is  just  a  label  attached  to  a  contention  that  Coopman  failed  to  follow  the  rules  es-­‐‑
tablished  by  state  law,  particularly  Wis.  Stat.  §§  82.10  and  82.21.  
       
     Pulera  contended  in  the  district  court  that  she  is  a  “class  of  one”  who  bore  the  brunt  
of  Coopman’s  animus.  See  Willowbrook  v.  Olech,  528  U.S.  562  (2000);  Del  Marcelle  v.  
Brown  County,  680  F.3d  887  (7th  Cir.  2012)  (en  banc).  She  maintains  that  Coopman  ig-­‐‑
nored  her  complaints  about  the  safety  of  the  proposed  new  traffic  pattern  and  wrong-­‐‑
fully  persuaded  the  Rock  County  Board  of  Supervisors  to  approve  his  proposal.  She  la-­‐‑
beled  Coopman’s  advocacy  as  “arbitrary,  irrational,  and  discriminatory  to  [her]  and  an-­‐‑
yone  else  who  uses  these  roads”  (italics  added).  The  language  we  have  emphasized,  and  
similar  statements,  led  the  district  judge  to  conclude  that  Pulera  has  not  been  singled  
out  for  adverse  treatment,  because  traffic  patterns  affect  everyone  who  uses  the  road.  
       
     Pulera  insists  on  appeal  that  Coopman  has  been  hostile  and  vindictive  toward  her  
personally,  but  that  does  not  meet  the  district  judge’s  conclusion  that  road-­‐‑construction  
decisions  affect  thousands  of  people,  not  just  one.  The  Supreme  Court  has  held  that  “es-­‐‑
sentially  fictitious”  claims  do  not  come  within  federal  jurisdiction.  See  Hagans  v.  Lavine,  
415  U.S.  528,  537–38  (1974).  Pulera  may  well  have  a  claim  based  on  state  law,  but  it  must  
be  litigated  in  state  court  (the  parties  are  not  of  diverse  citizenship);  applying  a  federal  
label  to  a  state-­‐‑law  claim  does  not  permit  a  litigant  to  shift  the  forum  for  the  lawsuit.  
       
     The  parties’  other  contentions  need  not  be  discussed.  
       
     Because  this  suit  was  properly  dismissed  for  lack  of  jurisdiction,  the  dismissal  is  
without  prejudice  to  reinstitution  in  state  court,  under  state  law.  

                                                                                                 AFFIRMED